                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    KEVIN CAMPBELL,                                   CASE NO. C18-0274-JCC
10                          Petitioner,                 MINUTE ORDER
11           v.

12    UNITED STATES OF AMERICA,

13                          Respondent.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Petitioner’s unopposed motion to extend time
18   (Dkt. No. 20). The motion is GRANTED. Petitioner timely filed his reply (Dkt. No. 21) to
19   Respondent’s response (Dkt. No. 16) on June 18, 2019.
20          DATED this 26th day of June 2019.
21                                                       William M. McCool
                                                         Clerk of Court
22

23                                                       s/Tomas Hernandez
                                                         Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0274-JCC
     PAGE - 1
